 1
 2
 3
 4
 5
                           UNITED STATES DISTRICT COURT
 6
                        SOUTHERN DISTRICT OF CALIFORNIA
 7
 8   UNITED STATES OF AMERICA,                     Case No. 19-CR-2239-DMS-2
                                                   ORDER AND JUDGMENT
 9                                                 GRANTING UNITED STATES’
            v.                                     MOTION TO DISMISS
10
11   BOBBIE LASHANETTE BESS,
12
                  Defendant
13
14
15         GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the information

16 shall be dismissed against Bobbie Lashanette Bess, only, without prejudice.
17        IT IS FURTHER ORDERED bond is exonerated. Defense Counsel shall prepare

18 an order to disburse funds or release collateral.
19         IT IS SO ORDERED.
20
21         DATED: July 18, 2019

22
23
24
25
26
27
28
